Title: To Thomas Jefferson from George Muter, with Reply, 20 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany. 20. 1781

I have conferred with Capt. Irish. He thinks it not incompatible, for him to act as State Commissary of Military stores, at the same time that he is Continental Commissary, and is willing immedeatly to undertake that office. He requires a good assistant at an adequate sallary, and a right to appoint occasional assistants when necessity  requires. On these conditions he will undertake for three months certain, and if it is thought proper to continue him, he will expect a reasonable sallary from the beginning of his acting; but if it is then found improper for him to continue, and that a separate commissary for the state should be appointed; he will give up immedeatly, and will not demand any pay for his services.
I have the honour to be your Excellency’s most humble servant,
George Muter. C.
In Council Jan. 20. 1781.
The board approve of employing Capt. Irish as herein proposed, and will allow five shillings a day old money to be discharged in the present money according to the price of tobacco formerly @ 20/ the hundred, and it’s price at the time of paiment as settled by the last preceding valuation of the grand jury. They will allow an assistant who being of the military line shall have an additional allowance of four shillings by the day to be paid in the same way. They are of opinion that Capt. Spiller should for the time he served have the allowance herein before settled for Capt. Irish.

Th: Jefferson

